UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4939


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KASHUN WATSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-9)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carla Faye Grabert-Lowenstein, Conway, South Carolina, for
Appellant.   Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kashun Watson pled guilty in a Fed. R. Crim. P. 11

hearing to one count of conspiracy to distribute and possess

with intent to distribute 500 grams or more of cocaine and 50

grams or more of cocaine base, in violation of 21 U.S.C. § 846

(2006).       He   was   sentenced      to   151   months   in     prison.     In

accordance    with   Anders      v.   California,    386    U.S.    738   (1967),

Watson’s attorney has filed a brief certifying that there are no

meritorious issues for appeal but questioning (1) the validity

of Watson’s guilty plea; (2) Watson’s classification as a career

offender; (3) the district court’s refusal to apply a one-to-one

ratio of cocaine to cocaine base; and (4) the reasonableness of

Watson’s sentence.        Although informed of his right to do so,

Watson has not filed a pro se supplemental brief.                We affirm.

           Because Watson did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                  United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Watson’s plea.          Given no indication to the contrary,

we therefore find that Watson’s plea was knowing and voluntary,

and,   consequently,     final    and   binding.      See   United    States   v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

           We review Watson’s sentence for reasonableness, using

an abuse of discretion standard.              Gall v. United States, 552

                                         2
U.S. 38, 51 (2007).              The first step in this review requires us

to    ensure       that    the   district      court    committed       no   significant

procedural error.              United States v. Evans, 526 F.3d 155, 161

(4th     Cir.       2008).         Procedural         errors     include      improperly

calculating         the    Guidelines    range,       treating    the    Guidelines     as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2006)

factors, sentencing based on clearly erroneous facts, or failing

to adequately explain the sentence, “including an explanation

for any deviation from the Guidelines range.”                      Gall, 552 U.S. at

51.    Only if we find a sentence procedurally reasonable can we

consider substantive reasonableness.                     United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).

               As counsel notes, the district court did not err in

concluding that Watson qualified as a career offender pursuant

to U.S. Sentencing Guidelines Manual (“USSG”) § 4B1.1(a) (2010).

Watson       was    convicted      of    the       controlled    substance     offenses

supporting         his    career   offender         designation    well      before    the

completion         of    the   conduct   supporting      his     instant     conviction.

Accordingly, those offenses properly supported the application

of    USSG    § 4B1.1(a).          See   USSG      § 4B1.2(c);     United     States    v.

Carter, 300 F.3d 415, 427 (4th Cir. 2002).

               Further, the district court did not err in declining

to apply a one-to-one ratio with respect to cocaine and cocaine

base when sentencing Watson.                Because Watson’s offense involved

                                               3
a significant quantity of both drugs, the application of such a

ratio would not have affected his sentence, given his career

offender status and the district court’s decision to grant him

the benefit of the statutory amendments of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220.       Because Watson’s sentence was

otherwise procedurally and substantively reasonable, we find no

error in its imposition.

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.            We therefore

affirm Watson’s conviction and sentence.         This court requires

that counsel inform Watson, in writing, of his right to petition

the Supreme Court of the United States for further review.            If

Watson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Watson.           We

dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    4